DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a national stage entry under 35 U.S.C. §371 of International Application No. PCT/JP2018/019364 filed 5/18/2018.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. §119(a)-(d) by Application No. 2017-099723 filed 5/19/2017, which papers have been placed of record in the file.  
Claims 1-8 are pending. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (US 2013/0194658) in view of Ishizuka et al. (US 2017/0051146). 
	Regarding claim 1: Tamura is directed to a lens comprising:
	An indole based compound including Bonasorb UA 3912 CAS 102311-49-9 represented by the formula: 

    PNG
    media_image1.png
    316
    259
    media_image1.png
    Greyscale

 (equivalent to general formula 1 wherein R2 represents an alkyl group and R2 represents COOR3, wherein R3 represents an alkyl group). 
a polycarbonate resin is disclosed,
wherein the content of the indole based compound is 0.01 to 2.0 parts by mass with respect to 100 parts by mass synthetic resin, including polycarbonate. 
A weight average molecular weight of the polycarbonate is not mentioned. 
Ishizuka is directed to a polycarbonate resin used for making an optical lens, comprising a UV absorber. The weight average molecular weight of the polycarbonate is preferably 25000-50000 ([0123] Ishizuka). One skilled in the art would have been motivated to have selected the polycarbonate of Ishizuka as the polycarbonate of choice in Tamura to produce an optical lens with substantially no optical distortion, can be produced by injection molding, are highly productive and inexpensive ([0038] Ishizuka). Therefore, it would have been obvious to one skilled in the art at the time the invention to have selected the polycarbonate of Ishizuka as the polycarbonate of choice in Tamura. 
Regarding claim 2: The spectral transmittance at a wavelength of 420 nm of less is 0% in Fig. 1-5, 7 at a thickness of 2 mm ([0049] – [0061] Tamura). 
Regarding claim 3: The spectral transmittance at a wavelength of 420 nm of less is 0and a spectral transmittance of 450 nm is 50% or more at a thickness of 2 mm in Fig. 2-3 ([0049] – [0061] Tamura).
Regarding claim 5: An oil soluble dye is preferably used as an additional ultraviolet absorbing agent ([0041] Tamura). 
Regarding claim 7: Tamura is directed to a resin composition comprising:
	An indole based compound including Bonasorb UA 3912 CAS 102311-49-9 represented by the formula: 

    PNG
    media_image1.png
    316
    259
    media_image1.png
    Greyscale

 (equivalent to general formula 1 wherein R2 represents an alkyl group and R2 represents COOR3, wherein R3 represents an alkyl group). 
a polycarbonate resin is disclosed,
wherein the content of the indole based compound is 0.01 to 2.0 parts by mass with respect to 100 parts by mass synthetic resin, including polycarbonate. 
A weight average molecular weight of the polycarbonate is not mentioned. 
Ishizuka is directed to a polycarbonate resin used for making an optical lens, comprising a UV absorber. The weight average molecular weight of the polycarbonate is preferably 25000-50000 ([0123] Ishizuka). One skilled in the art would have been motivated to have selected the polycarbonate of Ishizuka as the polycarbonate of choice in Tamura to produce an optical lens with substantially no optical distortion, can be produced by injection molding, highly productive and inexpensive ([0038] Ishizuka). Therefore, it would have been obvious to one skilled in the art at the time the invention to have selected the polycarbonate of Ishizuka as the polycarbonate of choice in Tamura. 
Regarding claim 8: Tamura is directed to a method of manufacturing a lens comprising:
molding by injection molding ([0045] Tamura) a composition comprising 0.01 to 2.0 parts by mass with respect to 100 parts by mass synthetic resin, including polycarbonate of an indole based compound including Bonasorb UA 3912 CAS 102311-49-9 represented by the formula: 

    PNG
    media_image1.png
    316
    259
    media_image1.png
    Greyscale

 (equivalent to general formula 1 wherein R2 represents an alkyl group and R2 represents COOR3, wherein R3 represents an alkyl group). 
a polycarbonate resin is disclosed,
wherein the content of the indole based compound is 
A weight average molecular weight of the polycarbonate is not mentioned. 
Ishizuka is directed to a polycarbonate resin used for making an optical lens, comprising a UV absorber. The weight average molecular weight of the polycarbonate is preferably 25000-50000 ([0123] Ishizuka). One skilled in the art would have been motivated to have selected the polycarbonate of Ishizuka as the polycarbonate of choice in Tamura to produce an optical lens with substantially no optical distortion, can be produced by injection molding, highly productive and inexpensive ([0038] Ishizuka). Therefore, it would have been obvious to one skilled in the art at the time the invention to have selected the polycarbonate of Ishizuka as the polycarbonate of choice in Tamura. 


Claims 4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura and Ishizuka as applied to claim 1 above, and further in view of Yamashita et al. (5,952,096). 
Regarding claim 4: Tamura in view of Ishizuka does not mention a bluing agent.
Yamashita is directed to a lens resin composition comprising a polycarbonate and a ultraviolet absorber having excellent hiding power for ultraviolet light and transparency. The composition comprises a bluing agent. One skilled in the art would have been motivated to have included a bluing agent in the composition of Tamura in view of Ishizuka to erase a yellow tint of a lens due to the polycarbonate or ultraviolet absorbers when the polycarbonate is molded into a lens (col. 6 ll. 25-31 Yamashita). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included a bluing agent in the composition of Tamura in view of Ishizuka. 
Regarding claim 6: Tamura in view of Ishizuka does not mention a stabilizing agent.
Yamashita is directed to a lens resin composition comprising a polycarbonate and a ultraviolet absorber having excellent hiding power for ultraviolet light and transparency. The composition comprises a stabilizing agent including tetrakis(2,4-dit-
butylphenyl)-4,4'-biphenylene diphosphonate (Example 11 Yamashita), which is defined by the present invention as a processing heat stabilizer. See “Processing heat stabilizer A” used in the working examples of the present invention. One skilled in the art would have been motivated to have included a processing heat stabilizer in the composition of Tamura in view of Ishizuka to heat stabilizer the polycarbonate when the polycarbonate is molded into a lens having excellent hiding power for ultraviolet light and transparency (abstract ff Yamashita). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included a bluing agent in the composition of Tamura in view of Ishizuka. 



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764